DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and Species 4 (claims 1-14, element 407) in the reply filed on 09/01/2022 is acknowledged.  The traversal is on the ground(s) that “a search and examination of the of the entire application would not place a serious burden on the Examiner”.  This is not found persuasive because applicant only argues no serious burden Group I, Group II, and Group III, but does not provide any evidence or explanation to show how and why the search and examination of all the claims may be made without serious burden. As shown in the Requirement for Restriction/ Election sent on 7/25/2022, Examiner clearly explained the inventions have acquired a separate status in the art in view of their different classification; the inventions have acquired a separate status in the art due to their recognized divergent subject matter; and the invention requires a different field of search (e.g. searching different classes/subclasses or electronic resource, or employing different search strategies or search queries).
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation
“a protective member” in claim 13;
“at least an AC power” in claim 14
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“at least one of the two or more contact points is covered by a protective member” in claim 13
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation "the outside surface” is insufficient antecedent basis in the claim, because claim 1 does not introduce an outside surface of the electronic vaporization device before.
For the propose of examination, the limitation “the outside surface” is interpreted  to be an outside surface.

Regarding claim 5, the limitation “the electric signal” is insufficient antecedent basis in the claim, because claims 1 and 3-5 do not introduce an electric signal before.
For the propose of examination, the limitation “the electric signal” is interpreted  to be an electric signal.

Regarding claim 7, the limitation “the predetermined range of resistance includes at least a range from a minimum resistance to a maximum resistance between any two parts of a human body” is indefinite. The metes and bounds of the limitation is unclear, due to the minimum and maximum resistances are not defined in the claim.

Regarding claim 2-14, the claims are rejected due to their dependency on an indefinite claim as shown above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 6-7 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 
Regarding claims 6-7, the limitation in claim 6-7 are related to an object that is not a part of the claimed invention. Therefore, the limitation in claim 6 does not structurally nor functionally limit the electronic vaporization device.
 Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 6-9, and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu (US 2017/0325289).

    PNG
    media_image1.png
    666
    590
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    274
    859
    media_image2.png
    Greyscale

Regarding claim 1, Liu teaches an electronic vaporization device (See fig.1), comprising: 
a heater (atomization core 4, which includes heating wire assembly 42) for heating a vaporizable material (see para.[0061] “the e-liquid for being atomized by the atomization core 4 is received in the e-liquid storage cavity 33”); 
a compartment (e-liquid reservoir 31) housing the vaporizable material, said compartment (e-liquid reservoir 31) being thermally connected to the heater (atomization core 4) (see para.[0061] “The e-liquid reservoir 31 has a substantially cylindrical structure, and the atomization core 4 and the suction nozzle 2 are respectively connected to two ends of the e-liquid reservoir 31”); 
a power source (battery assembly 5) providing electric power to the heater (atomization core 4), said electric power being converted to thermal power (atomization core 4 convert the electric power to thermal power by receiving electric power from battery assembly 5); and 
two or more contact points (first conductor 51 and second conductor 21) disposed on the outside surface of the electronic vaporization device (See fig.1); 
wherein the electric power is provided when the two or more contact points are physically connected to an object having a resistance within a predetermined range (See para.[0048] “the user contacts the first conductive sleeve and the second conductor 21 through skin, respectively, so that the first conductive sleeve and the second conductor 21 are conducted, the control module 53 controls the power source to supply the electrical power to the heating wire assembly 42 to atomize the e-liquid when the control module 53 receives a conduction signal and a smoking signal, the conduction signal is generated by that the first conductive sleeve and the second conductor 21 are conducted”).

Regarding claim 2, Liu teaches the electric power is not provided when the two or more contact points are not physically connected to the object [Examiner’s note: See the rejection of claim 1, Liu teaches that the power source supplies power to the heating assembly when the first and second conductors are conducted, hence the he electric power is not provided when the user does not contact the first and second conductors.]

Regarding claim 3, Liu teaches a control circuit (control module 53) configured to control the provision of the electric power [Examiner’s note: “the control module 53 controls the power source to supply the electrical power to the heating wire assembly 42”].

    PNG
    media_image3.png
    434
    516
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    251
    433
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    423
    634
    media_image5.png
    Greyscale

Regarding claim 4, Liu teaches the control circuit (control module 53) comprises: 
a detection circuit (conductive sleeve conduction signal detection circuit 531) that detects whether the two or more contact points are physically connected to the object having a resistance within a predetermined range (see para.[0096] “The conductive sleeve conduction signal detection circuit 531 is configured for detecting whether or not the first conductive sleeve and the second conductor 21 are conducted”); 
a power supply circuit (transistor switch unit 533) that electrically couples the power source with the heater (heating wire assembly 42); and 
a starter circuit (microprocessor 532) that controls the on or off of the power supply circuit (see para.[0096] “The microprocessor 532 controls an on/off state of the transistor switch unit 533”); 
wherein, if the resistance of the object is within the predetermined range, the starter circuit turns on the power supply circuit (see para.[0096] “The microprocessor 532 controls an on/off state of the transistor switch unit 533 in accordance with the trigger signal and the pulse signal to control whether the atomization core 4 atomizes the e-liquid.” In view of para.[0096] and the discussion above ).

Regarding claim 6, Liu teaches the object is a part of a human body [Examiner’s note: According to claims 1, the object is not a part of the claimed invention. Therefore, the object does not further limit the structure of the heater. In addition, see the discussion of claim 1, the object is a part of a human body.]

Regarding claim 7, Liu teaches the predetermined range of resistance includes at least a range from a minimum resistance to a maximum resistance between any two parts of a human body [Examiner’s note: According to claims 1, the object is not a part of the claimed invention. Therefore, the object does not further limit the structure of the heater. In addition, see the discussion of claim 1, the object is a part of a human body, and the resistance of a human body is inherently in a range between a  minimum resistance of a human body to a maximum resistance of a human body.]

Regarding claim 8, Liu teaches the electric power is provided for a predetermined maximum continuous duration when the two or more contact points are physically connected to the object, and wherein the electric power is cut off after the predetermined maximum continuous duration is reached [Examiner’s note: The electric power is provided when the two or more contact points are physically connected to the object. Hence, as long as the two or more contact points are not connected to the object, the power will be cut off. Therefore, the predetermined maximum continuous duration is the duration of the two or more contact points are physically connected to the object. See the discussion of claim 1, Liu teaches that the power source supplies power to the heating assembly when the first and second conductors are conducted by user contacts the first and the second conductors through skin. Therefore, the predetermined maximum continuous duration is determined by the time the user hold the electronic vaporization device. ]

Regarding claim 9, Liu teaches the predetermined maximum continuous duration is set by a user of the electronic vaporization device [Examiner’s note: The electric power is provided when the two or more contact points are physically connected to the object. Hence, as long as the two or more contact points are not connected to the object, the power will be cut off. Therefore, the predetermined maximum continuous duration is the duration of the two or more contact points are physically connected to the object. See the discussion of claim 1, Liu teaches that the power source supplies power to the heating assembly when the first and second conductors are conducted by user contacts the first and the second conductors through skin. Therefore, the predetermined maximum continuous duration is determined by the time the user hold the electronic vaporization device. ]

Regarding claim 12, Liu teaches each of the two or more contact points comprises at least one of metal or alloy (See para.[0051] “the first conductor 51 and the second conductor 21 are made of a metal conductive material”).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Xiang (US 2016/0143359).
Regarding claim 5, Liu does not explicitly teach an amplifier circuit that amplifies the electric signal detected by the detection circuit.
Xiang teaches in the same field of endeavor of an electronic vaporization device comprising an amplifier circuit (current signal amplifying circuit 403) that amplifies the electric signal detected by a detection circuit (current detecting module 402) (See para.[0037] “ The current signal amplifying circuit 403 amplifies the actual heating current detected by the current detecting module 402”).

    PNG
    media_image6.png
    432
    685
    media_image6.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the electronic vaporization device of Liu by adding an amplifier circuit for amplifying an electric signal as taught by Xiang, in order to boost a signal’s strength so that improve the accuracy of the signal process in the device, since amplifier is a convention component for amplifying a signal in a circuit for any purposes.

Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Huang (US 2018/0360120).
Regarding claim 10, Liu does not explicitly teach a switch having at least a first state and a second state; wherein the electric power is provided when the two or more contact points are physically connected to the object and the switch is in the first state.

    PNG
    media_image7.png
    452
    228
    media_image7.png
    Greyscale

However, Huang teaches in the same field of endeavor of an electronic vaporization device (see fig.2) comprising a switch (switching button 25) having at least a first state and a second state (see para.[0024] “ The switching button 25 is disposed outside the power supply 2 for the user to switch on/off the control circuit board 22, ultimately, to switch on/off the induction coil 23.”  Hence,  switch button 25 has an on state and an off state.)
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the electronic vaporization device of Liu by adding a switch for switching on/off the control circuit as taught by Huang, so that the electric power is provided when the two or more contact points are physically connected to the object and the switch is in the on state, in order to reduce a probability that the electronic vaporization device is mistakenly triggered and improve the user experience.

Regarding claim 11, the modification of Liu and Huang teaches the electric power is not provided when the two or more contact points are physically connected to the object and the switch is in the second state [Examiner’s note: See the discussion of claim 10, the electric power is not provided when the two or more contact points are physically connected to the object and the switch is in an off state.]

Regarding claim 14, Liu does not explicitly teach the power source comprises at least an AC power.
However, Huang teaches in the same field of endeavor of an electronic vaporization device (see fig.2) comprising a charging seat (24) for charging battery cell (21).
It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the electronic vaporization device of Liu by adding and modifying a charging seat for charging battery cell as taught by Huang, so that the device could use AC power as electric power, in order to provide a longer service, cost effective, and convenience power source for the electronic vaporization device.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu in view of Liu (US 2016/0205999) (Hereafter referred to be Liu*999).
Regarding claim 13, Liu does not explicitly teach at least one of the two or more contact points is covered by a protective member.
However, Liu*999 teaches in the same field of endeavor of an electronic vaporization device (see fig.2) comprising a protective member (rod 101) covers the component of the electronic vaporization device (See fig.1)

    PNG
    media_image8.png
    621
    187
    media_image8.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date the claimed invention was made to modify the electronic vaporization device of Liu by adding a protective member covers and houses the components of the electronic vaporization device as taught by Liu*999, in order to protect the components of the electronic vaporization device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRIS Q LIU whose telephone number is (571)272-8241. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRIS Q LIU/Examiner, Art Unit 3761